Supreme Court of Florida
                                   ____________

                                  No. SC20-1765
                                  ____________

        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.420.

                                 January 21, 2021

PER CURIAM.

      The Court, on its own motion, amends Florida Rule of Judicial

Administration 2.420(d) (Public Access to and Protection of Judicial Branch

Records; Procedures for Determining Confidentiality of Court Records) to

eliminate the requirement that the clerk of court independently designate as

confidential information filed in certain civil cases. See Fla. R. Jud. Admin.

2.140(d). We have jurisdiction. See art. V, § 2(a), Fla. Const.

      In 2010, the Court adopted a comprehensive set of amendments to Florida

Rule of Judicial Administration 2.420 and the Florida Rules of Appellate

Procedure to enact “a procedure that ensures the confidentiality of a narrow set of

court records,” as a “necessary prerequisite to the Court’s ongoing effort to provide

the public with electronic access to court records.” In re Amends. to Fla. Rule of

Jud. Admin. 2.420 & Fla. Rules of App. Pro., 31 So. 3d 756, 757 (Fla. 2010).
Among these amendments, we adopted a new subdivision (d) of rule 2.420 and

explained that the rule “sets forth the procedure for the clerks of court to designate

court records as confidential.” Id. at 765. We stated, “Subdivision (d)(1) requires

the clerk of court to designate and maintain as confidential information governed

by existing subdivisions (c)(1) through (c)(6) and information that is confidential

or exempt under a subdivision (d)(1)(B) exemption . . . . The clerk’s responsibility

under the new [subdivision (d)(1)] is independent of the responsibility of the filer.”

Id.

      Since subdivision (d)(1) was adopted, however, news media organizations in

Florida have reported concerning delays in their access to nonconfidential court

records, in part due to the requirement that the clerks of court independently

review all new filings for confidential information.1 This Court has previously

expressed its commitment to safeguard the public’s right of access to court records.

See, e.g., In re Amends. to Fla. Rule of Jud. Admin. 2.420—Sealing of Court

Records & Dockets, 954 So. 2d 16, 17 (Fla. 2007) (“[T]he public’s constitutional



       1. In December 2018, Thomas & LoCicero PL, on behalf of a coalition of
news media organizations, published a report summarizing a journalist’s attempts
to gain access to new case filings at various clerks’ offices throughout the state.
See Thomas & LoCicero PL, Report: Tour of Florida Courthouses to Access Court
Records (Dec. 10, 2018). The report concludes that access to court records, both in
person and online, was routinely delayed. The report also suggests the primary
reason for the delays is because the clerks of court are responsible for reviewing
and redacting every filing prior to allowing access.


                                         -2-
right of access to court records must remain inviolate, and this Court is fully

committed to safeguarding this right.”). Accordingly, to address timely access to

court records, we now amend subdivision (d)(1) to provide that, in certain civil

cases, the clerk of court does not have an independent responsibility to identify and

designate information as confidential. Instead, that is the sole responsibility of the

filer.

         In a limited group of civil cases, the clerk of court will designate information

or documents as confidential only when: the filer of the confidential information or

document files a Notice of Confidential Information within Court Filing pursuant

to Florida Rule of Judicial Administration 2.420(d)(2); the filer files a Motion to

Determine Confidentiality of Court Records pursuant to Florida Rule of Judicial

Administration 2.420(d)(3); the filing is deemed confidential by court order; or the

case itself is confidential by law. The only civil cases to which this new rule

applies are civil case types originating in the circuit, county, or small claims courts

(identified by the Court Type Designators CA, CC, and SC in the uniform case

numbering system),2 except those case types listed as “Viewable on Request




       2. In 1998, the Chief Justice issued an Administrative Order implementing a
uniform case numbering system for Florida courts. In re Uniform Case Numbering
System, Fla. Admin. Order (July 6, 1998). In the circuit and county courts, the
uniform case number includes a two-letter “Court Type Designator” identifying the
case type. The full list of Case Type Designators is outlined in the Appendix to the

                                           -3-
(VOR)”3 in the Standards for Access to Electronic Court Records and Access

Security Matrix, as adopted by the supreme court in Administrative Order

AOSC14-19 or the then-current standards for access.

      We note that the amendments adopted in this opinion do not impact the

existing procedure requiring the clerk of court to designate and maintain court




Administrative Order, and includes circuit civil cases (CA), county civil cases
(CC), and small claims cases (SC).

     3. The Access Security Matrix highlights certain case types as “Viewable on
Request (VOR)”:
      [T]o ensure that information is properly removed prior to public
      access, some case types and document types have a special electronic
      security called viewable on request. Selecting an image of a court
      document in cases or documents coded viewable on request will not
      allow the user to view the record at that point. Instead, a request is
      generated to a clerk, who performs a second examination of the
      document to remove personal identification information and
      information about the victims of sexual or child abuse crimes. After
      the clerk has completed, the requestor then receives a notice that the
      document is available for viewing. Once a document has been
      requested and reviewed, it is available for all future access without
      requiring a request/review.

Access Security Matrix,
https://www.flcourts.org/content/download/690684/file/access-security-matrix-v9-
november%202020.pdf (last updated Nov. 2020). Currently, the Access Security
Matrix identifies the following case types as Viewable on Request: “County
Criminal Appeals Sexual Abuse,” “Jimmy Ryce Act,” “Circuit Civil Private
(Sexual Abuse & Medical Malpractice),” “Felony - sexual cases,” “Sexual
Violence,” “Extradition,” “Misdemeanor - sexual cases,” and “Misdemeanor-
Misc.”


                                        -4-
records as confidential in all non-civil cases, including criminal cases, 4

guardianship and probate cases, adoption proceedings, or juvenile dependency or

juvenile delinquency cases. In non-civil cases, subdivision (d)(1) continues to

require “the clerk of court to designate and maintain as confidential information

governed by . . . subdivisions (c)(1) through (c)(6) and information that is

confidential or exempt under a subdivision (d)(1)(B) exemption.” In re Amends. to

Fla. Rule of Jud. Admin. 2.420 & the Fla. Rules of App. Pro., 31 So. 3d at 765.

We also emphasize that any party, non-party, or attorney who does not comply

with the requirements in rule 2.420 may be subject to sanctions under subdivision

(i) (Sanctions) of rule 2.420.

      Accordingly, the Florida Rules of Judicial Administration are amended as

reflected in the appendix to this opinion. 5 New language is indicated by

underscoring; deletions are indicated by struck-through type. To allow an

opportunity for public comments, these amendments will not take effect until July

1, 2021, at 12:01 a.m. In particular, we invite comments from the Florida Bar




      4. The amendments we adopt in this opinion have no impact on the clerk’s
obligation to designate and maintain information and documents as confidential
under article I, section 16(b) of the Florida Constitution.

     5. We refer these amendments to the Florida Courts Technology
Commission to update the Standards for Access to Electronic Court Records and
Access Security Matrix as necessary.


                                         -5-
Rules of Judicial Administration Committee and the Florida Court Clerks and

Comptrollers. Interested persons shall have seventy-five days from the date of this

opinion in which to file comments with the Court. 6

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




       6. All comments must be filed with the Court on or before April 6, 2021,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                        -6-
                                     APPENDIX

RULE 2.420.         PUBLIC ACCESS TO AND PROTECTION OF
                    JUDICIAL BRANCH RECORDS

      (a) – (c)     [No Change]

      (d)    Procedures for Determining Confidentiality of Court Records.

             (1) Except as provided in subdivision (d)(1)(C), Tthe clerk of the
court shall designate and maintain the confidentiality of any information contained
within a court record that is described in subdivision (d)(1)(A) or (d)(1)(B) of this
rule. The following information shall be maintained as confidential:

                   (A) The clerk of the court shall maintain as confidential
information described by any of subdivisions (c)(1) through (c)(6) of this rule; and

                      (B) eExcept as provided by court order, the clerk of the court
shall maintain as confidential information subject to subdivision (c)(7) or (c)(8) of
this rule that is currently confidential or exempt from section 119.07, Florida
Statutes, and article I, section 24(a) of the Florida Constitution as specifically
stated in any of the following statutes or as they may be amended or renumbered:

                          (i) – (xxiii) [No Change]

                    (C) In civil cases, the clerk of the court shall not be required
to designate and maintain information as confidential unless the filer follows the
notice procedures set forth in subdivision (d)(2), the filer files a Motion to
Determine Confidentiality of Court Records as set forth in subdivision (d)(3), the
filing is deemed confidential by court order, or the case itself is confidential by
law. “Civil cases” as used in this rule includes only civil case types in the circuit,
county, or small claims courts (identified by the Court Type Designator CA, CC,
and SC in the uniform case numbering system), except those case types listed as
“Viewable on Request (VOR)” in the Standards for Access to Electronic Court
Records and Access Security Matrix, as adopted by the supreme court in
Administrative Order AOSC14-19 or the then-current standards for access.

             (2) – (5)    [No Change]

      (e) – (m)     [No Change]

                                         -7-
      Committee Note
        [No Change]



2002 – 2007 Court Commentary

        [No Change]



2007 Committee Commentary
        [No Change]



 APPENDIX TO RULE 2.420
        [No Change]




            -8-